Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-16-00345-CR

                                       Gerardo VENEGAS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CRH001475 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, the State’s motion to dismiss this appeal
is GRANTED, and this appeal is DISMISSED.

       SIGNED June 22, 2016.


                                                  _____________________________
                                                  Sandee Bryan Marion, Chief Justice